           1

           2

           3

           4                     IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                                         WESTERN DISTRICT OF WASHINGTON
           5
               In re:                                             )    Case No. 19-42727 BDL Ch.13
           6                                                      )
                                                                  )    EX PARTE MOTION TO DELAY
           7   Justin David Larson                                )    DISCHARGE
               Chresta Louise Larson                              )
Tomas Iboa 8                                                      )
                                                                  )
           9                                                      )
                                                                  )
         10                                                       )
Mayleen Ibo      Debtor(s)
                                                                  )
          11
                                                                  )
          12
                                                                  )

          13
                          COMES NOW, Debtor, by and through counsel and requests an Order to Delay
          14
                Discharge:
          15
                             1. Debtors request and extension to delay discharge in this case to January 31, 2020;
          16
                             2. Debtors are still negotiating their reaffirmation agreement and need a little more
          17
                                time to complete the process;
          18

          19
                             3. This is Debtor’s first request for an extension.

          20              Dated: December 23, 2019

          21

          22                                                          By:_/s/ Mark A. Ditton_______________
                                                                        Mark A. Ditton #45432
          23                                                            Of Attorneys for Debtor(s)
                                                                        360-831-0893
          24

          25




                 MOTION

                 Page 1
 1
                                CERTIFICATE OF SERVICE
 2

 3
          I hereby certify that a copy of the foregoing EX PARTE MOTION TO DELAY
 4   DISCHARGE was delivered on December 23, 2019 as follows:

 5
     Served via ECF:
 6

 7      United States Trustee
 8
        Russel D. Garrett, Chapter 13 Trustee
 9

10

11                                              By:_/s/ Mark A. Ditton_______________
                                                  Mark A. Ditton, #45432
12                                                NW Debt Relief Law Firm
                                                  1312 Main Street
13
                                                  Vancouver, WA 98660
14                                                Of Attorneys for Debtor(s)
                                                  360-381-0893
15                                                mark@nwrelief.com

16

17

18

19

20

21

22

23

24

25




     MOTION

     Page 2
